A portion of the charges here complained of were on interstate shipments. As to these the defendant alleges that they were collected according to rates lawfully filed and published according to the provisions of the interstate commerce acts. This is a valid defence. It is settled by a line of uniform decisions of the supreme court of the United States, that once schedules are so filed and published, the sole remedy of the shipper is by a complaint to the interstate commerce commission. This jurisdiction cannot be infringed upon by previous contract of the parties, nor by *Page 227 
statutes enacted by the states. It cannot be defeated directly or indirectly. The subject has been so fully considered by the tribunal whose exclusive province it is to finally declare the law pertaining thereto, that any discussion of it here is superfluous. Adams Express Co. v. Croninger, 226 U.S. 490; Chicago etc. Ry. v. Company, 226 U.S. 426; Robinson v. Railroad, 222 U.S. 506; Southern Ry. v. Reid, 222 U.S. 424; Northern Pacific Ry. v. State, 222 U.S. 370; Louisville etc. R. R. v. Mottley, 219 U.S. 467; Pullman Co. v. Kansas, 216 U.S. 56; Western Union Tel. Co. v. Kansas, 216 U.S. 1; Armour Packing Co. v. United States,209 U.S. 56; Texas etc. Ry. v. Company, 204 U.S. 426.
Substantially all the arguments now advanced to support the plaintiffs' claim were presented in the cases above cited. It is useless to attempt to consider them here. The law upon a federal question has been fully elucidated by the federal court of last resort, and it only remains for the state courts to apply it to the cases in hand.
If the rates here filed contravened the terms of a contract made with the state by the defendant, or were contrary to the provisions of a state statute theretofore existing, the contract or the local law must yield to the power of congress to act upon the subject. The question what effect this may or may not have upon the leases and contracts of union made under the state statute is one which the present controversy does not present. As the validity of the defence is so clearly settled by federal authority, it is not necessary to now determine whether the statutes here under consideration were or were not intended to apply to any part of interstate carriage.
No conclusion has been reached as to the other questions involved in the case. The decision of this point is announced at this time, as it is understood that the state and the defendant desire to take action upon the subject under the statute passed by the last legislature.
All concurred.
At the January session, 1914, reargument was invited upon the questions which had not been decided in the foregoing opinion, filed June 27, 1913. The case was thereupon reargued in February, 1914.